                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

R Alexander Acosta, Secretary of Labor,
                                    )
United States Department of Labor,  )
                                    )
            Plaintiff,              )     ORDER SCHEDULING SETTLEMENT
                                    )     CONFERENCE
      vs.                           )
                                    )
JMAC Resources, Inc.,               )     Case No. 1:19-cv-047
                                    )
            Defendant.              )
______________________________________________________________________________

         IT IS ORDERED:

         A settlement conference will be held before the magistrate judge on January 10, 2020, at

10:00 a.m. CDT at the U.S. Courthouse located in Bismarck, North Dakota (video conference

room).

         Sharrie Schopp, the individuals whose interests the government has filed to protect, shall

appear and participate by telephone from her home in Wyoming. General Attorney Francesca F.

Cheroutes will be appearing and participating by telephone from Wyoming as well. Prior to the

conference, they shall provide the magistrate judge with telephone numbers at which they can be

reached. Defense counsel and a representative for the defendant shall personally appear in

Bismarck.

         When the settlement decision will be made in whole or in part by an insurer, the insurer shall

send a representative or otherwise have a representative standing by and available by telephone. The

persons attending shall be vested with the necessary settlement authority. Any relief from these

requirements must be obtained in advance. Failure to produce the appropriate person(s) at the

                                             Page 1 of 3
conference may result in an award of costs and attorney fees incurred by the other parties in

connection with the conference and/or other sanctions against the noncomplying party and/or

counsel.

        Each party shall submit a confidential settlement statement to the Court no later than two

days prior to the final settlement conference. The settlement statement shall not become a part of the

file of the case, but shall be for the exclusive use of the Court in preparing for and conducting the

settlement conference.

        The settlement statement shall contain a specific recitation of the facts, a discussion of the

strengths and weaknesses of the case, the parties' positions on settlement, including a present

settlement proposal, and a report on settlement efforts to date. If not already part of the court file,

copies of any critical agreements, business records, photographs or other documents or exhibits shall

be attached to the settlement statement. The settlement statement should not be lengthy, but should

contain enough information to be useful to the Court in analyzing the factual and legal issues in the

case. The parties are directed to be candid in their statements.

        The parties shall email their settlement statements to ndd_J-Hochhalter@ndd.uscourts.gov

at least two (2) days prior to the settlement conference. The settlement statement shall not be filed

with the Clerk's office. Copies of the settlement statement shall not be provided to the other parties

in the case.




                                             Page 2 of 3
       Counsel are directed to confer with their clients in advance of the conference to explore the

parties’ settlement positions, and the parties are encouraged to exchange settlement proposals prior

to the conference. These steps will enable the conference to progress more expeditiously.

     Dated this 9th day of December, 2019.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                           Page 3 of 3
